DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020 was filed after the mailing date of the application on August 5, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdurahman (see citation below) in view of Dennerlein (US 20110091085A1).
As per Claim 1, Abdurahman teaches a computer-implemented method of deriving 3D image data of a reconstruction volume from a plurality of 2D projections by way of filtered back-projection, comprising:  receiving a plurality of 2D projections of an imaged object, each respective 2D projection, of the plurality of 2D projections, corresponding to a respective projection plane (Abstract, digital breast tomosynthesis DBT, Fig. 1, “Projections”); applying a filter to each of the respective 2D projections to yield filtered 2D projections (Abstract, “filtered back-projection FBP”, implicit features); calculating a filtered back-projection from the filtered 2D projections by way of filtered back-projection (Abstract, “filtered back-projection FBP”, implicit features); calculating, by way of filtered back-projection, at least one modified filtered back-projection, indicative of outlier values included in the filtered 2D projections (p. 523, eq. (2), fcm, par. 1, “fcm will preserve high attenuation structures present in the super-resolution slices”); and calculating a revised filtered back-projection as a weighted linear combination of the filtered back-projection calculated and the at least one modified filtered back-projection calculated (p. 523, par. 1, “A thick slab is then obtained by combining fcm and fca contributions”, eq. (4), Fig. 4, “The weight coefficient k for linear combination of fcm(r) and fca(r)”).
	However, Abdurahman does not expressly teach calculating a filtered back-projection density distribution from the filtered 2D projections by way of filtered back-projection; the modified filtered back-projection is a modified filtered back-projection density distribution; the revised filtered back-projection is a revised filtered back-projection density distribution.  density distribution is computed from the measuring data g(λ, u) during the classic filtered back projection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdurahman to include calculating a filtered back-projection density distribution from the filtered 2D projections by way of filtered back-projection as suggested by Dennerlein.  It is well-known in the art to calculate a filtered back-projection density distribution.
9.	As per Claim 10, Abdurahman teaches wherein the 3D image data is a tomography or tomosynthesis reconstruction from the plurality of 2D projections (Abstract, “digital breast tomosynthesis”).
10.	As per Claim 11, Abdurahman teaches wherein the plurality of 2D projections is a tomography or tomosynthesis image data set (Abstract, “digital breast tomosynthesis”).
11.	As per Claim 12, Abdurhaman does not expressly teach wherein the calculating of the filtered back-projection density distribution from the filtered 2D projections by way of filtered back-projection, comprises, determining, for each respective volume position in the reconstruction volume and for each respective 2D projection, respective two-dimensional in-plane coordinates by projecting the volume positions onto the projection plane defined by each of the respective 2D projections; determining, for each respective volume position in the reconstruction volume and for each respective 2D projection, a weighted contribution of each of the respective filtered 2D projections, wherein the determining of the weighted contributions includes evaluating the respective filtered 2D projections at the in-plane coordinates corresponding to the respective volume position; and calculating the filtered back-projection 
12.	As per Claim 13, Abdurahman teaches wherein the calculating of the revised filtered back-projection density distribution as the weighted linear combination of the filtered back-projection density distribution and the at least one modified filtered back-projection density distribution includes determining at least one weight for the at least one modified filtered back-projection density distribution, and wherein the at least one weight is globally defined or depends on a sub-region of the reconstruction volume (eq. (4), Fig. 4).
13.	As per Claim 14, Abdurahman teaches wherein the at least one weight is determined by way of a volume-domain cost function (eq. (4), Fig. 4).

15.	As per Claim 20, Abdurahman teaches wherein the plurality of 2D projections is an image data set obtained via medical or non-medical imaging (Abstract, “digital breast tomosynthesis”, medical imaging).
16.	As per Claim 21, Abdurahman teaches wherein the plurality of 2D projections is an image data set including at least one of a mammography, a computed tomography, a positron emission tomography or a single-photon emission computed tomography, an industrial computed tomography, a non-destructive testing of a fabricated or manufactured good and a homeland security application (Introduction, “mammography”).
17.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdurahman (see citation below) and Dennerlein (US 20110091085A1) in view of Knoplioch (US 20200311912A1).
18.	As per Claim 3, Abdurahman and Dennerlein are relied upon for the teachings as discussed above relative to Claim 1.
However, Abdurahman and Dennerlein do not teach wherein the at least one look-up table is at least in parts determined by the characteristics of a function.  However, Knoplioch teaches wherein the at least one look-up table is at least in parts determined by the characteristics of a function ([0022], look up table can be generated based on centering a linear ramp on a Hounsfield value average inside the liver and adjusting its slope based on a standard deviation or a fixed value for CT images, [0018], filtered back projection reconstruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdurahman and Dennerlein so that the at least one 
19.	As per Claim 4, Abdurahman and Dennerlein do not teach wherein the characteristics of the function determining the at least one look-up table at least in parts is at least one of a slope of the function, a curvature of the function and a zero of the function.  However, Knoplioch teaches wherein the characteristics of the function determining the at least one look-up table at least in parts is at least one of a slope of the function, a curvature of the function and a zero of the function [0022, 0018].  This would be obvious for the reasons given in the rejection for Claim 3.
20.	Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdurahman (see citation below), Dennerlein (US 20110091085A1), and Knoplioch (US 20200311912A1) in view of Urchuk (US006148057A).
21.	As per Claim 5, Abdurahman, Dennerlein, and Knoplioch are relied upon for the teachings as discussed above relative to Claim 3.
However, Abdurahman, Dennerlein, and Knoplioch do not teach wherein the function determining the at least one look-up table is at least in parts a polynomial function, a monomial function or a power function.  However, Urchuk teaches wherein the function determining the at least one look-up table is at least in parts a polynomial function, a monomial function or a power function (col. 6, lines 12-14, use polynomial-based look-up table to produce a flattened image with corrected CT numbers; col. 1, lines 63-67, process of generating a CT image from the projection data signals is referred to as filtered back projection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdurahman, Dennerlein, and Knoplioch so that the function determining the at least one look-up table is at least in parts a polynomial function, a 
22.	As per Claim 18, Claim 18 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
Allowable Subject Matter
23.	Claims 2, 6-9, 16, 17, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 2 and base Claim 1, and do not teach wherein the calculating, by way of filtered back-projection, of the at least one modified filtered back-projection density distribution, indicative of outlier values included in the filtered 2D projections, comprises:  defining at least one look-up table overweighing outlier values in at least a relevant domain; defining an inverted look-up table, inverse to the look-up table; determining, for each respective volume position in the reconstruction volume and for each respective 2D projection, respective two=dimensional in-plane coordinates by projecting the respective volume positions onto the projection plane defined by the respective 2D projections; determining, for each respective volume position in the reconstruction volume and for each respective 2D projection, a respective modified weighted contribution of each of the respective filtered 2D projections, wherein determining the modified weighted contributions includes evaluating the respective filtered 2D projections at the in-plane coordinates corresponding to the respective volume position and applying the look-up table to the respective filtered 2D projections evaluated at the in-plane 
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 6 and base Claim 1, and do not teach wherein the at least one look-up table is globally defined or depends on the 2D projection or on a sub-region within the 2D projection.
26.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7 and base Claim 1, and do not teach wherein the revised filtered back-projection density distribution is calculated as a weighted linear combination of the filtered back-projection density distribution and at least two modified filtered back-projection density distributions, wherein at least one of the modified filtered back-projection density distributions is indicative of high outlier values included in the respective filtered 2D projections and at least another one of the modified filtered back-projection density distributions is indicative of low outlier values included in the respective filtered 2D projections.  Claims 8, 9, and 19 depend from Claim 7, and therefore also contain allowable subject matter.
Prior Art of Record
Abdurahman S. et al: “Optimizing High Resolution Reconstruction in Digital Breast Tomosynthesis Using Filtered Back Projection”; Breast Imaging. 12th International Workshop; IWDM 2014. Proceedings: LNCS 8539 Springer International Publishing Cham, Switzerland; June 2014; pp: 520-527; XP055637234; ISBN: 978-3-319-07886-1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611